Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the features canceled from the claims.  
The damping element is not distinctly shown any of the drawings.
The damping element is connected with its entire surface with the bending member as recited in claim 3;
The damping element extends across at least 50 % of the bending member as recited in claim 4;

The width of the damping element is at least 80 % of the width of the bending member transversely to a direction of travel as recited in claim 5.
The shaped element comprises a U-shaped cross-section as recited in claim 9;

The shaped element is connected only through the damping element with the bending member as recited in claim 11;
The shaped element is configured such that it is more elastic in a bending direction than transversely to the bending direction as recited in claim 12.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 1-15 are objected to because of the following informalities: 
The claims as written are not conform to the practice at USPTO and should be changed as follow:
The recitation “bicycle seatpost, in particular for racing bicycles” should be changed to – bicycle seatpost for a racing bicycle – (fifteen instances);
In re claim 5, the recitation “the width” should be changed to – a width – (two instances);
In re claim 15, the recitation “in side view” should be changed to – in a side view --.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 11, 12 and 14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ritchey (EP 3321 154 A1 – hereinafter Ritchey).
Ritchey discloses all of the structural as claimed, a bicycle seatpost for a racing bicycle, comprising a support element comprising a connecting member (generally shown as a portion above element 23’ of figure 2) for connecting with a bicycle saddle, a holding member (22’’) for fixing inside a seat tube of a bicycle frame, and a bending member (22A’) arranged between the connecting member and the holding member,
a damping element (24) connected with the support element, and a shaped element (20, see figure 4A) at least partially enclosing the damping element.
In re claim 2, Ritchey discloses the damping element is connected with the bending member (figure 4).
In re claim 3, Ritchey discloses the damping element is connected with its entire surface with the bending member (figure 4).
	In re claim 4, Ritchey discloses the damping element extends across at least 50 % of the bending member (figure 4A).
	In re claim 5, Ritchey discloses a width of the damping element is at least 80 % of the width of the bending member transversely to a direction of travel.

In re claim 6, Ritchey discloses the damping element has a soft plastic [para 0045].
	In re claim 7, Ritchey discloses the shaped element (21) is shell-shaped (21’ of figure 4A).
In re claim 8, Ritchey discloses the damping element (24) rests against an inside (20B) of the shaped element (21 of figure 4A).
In re claim 10, Ritchey discloses a space is provided (figure 4A, space between 20B and 22A) between the shaped element and the bending member 
	In re claim 11, Ritchey discloses the shaped element is connected only through the damping element with the bending member (figure 4).
	In re claim 12, Ritchey discloses the shaped element is configured such that it is more elastic in a bending direction than transversely to the bending direction [para 0046].
In re claim 14, Ritchey discloses the bending member (figure 4) and the holding member are offset to one another.


Allowable Subject Matter
         Claims 9, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONY H WINNER/Primary Examiner, Art Unit 3611